COMMENTS
Status of the Application
Receipt is acknowledged of a responsive amendment dated 06/09/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The claims are allowed for the reason that a thorough search demonstrated the prior art does not teach or fairly suggest Applicants’ claimed for improving the gut health, emotional balance, cognitive acuity, energetic efficiency and immuno fitness of an individual in need of improvement, the method consisting of the steps in sequence of collecting fluid samples from an individual, analyzing said fluid samples for concentration of the recited microbiome modified compounds in the fluid samples, comparing the concentration of said microbiome modified compounds to standards concentrations, providing for oral administration to said individual one or more supplements selected from the group consisting of a prebiotic, a probiotic, a vitamin B complex, and CoQ10 protocol to raise or reduce the concentration, as the case may be, of components of the gut microbiome of said individual that effect the one or more microbiome modified compounds that have measured concentrations that fall outside of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571)270-1022.  The examiner can normally be reached M-F 10-6:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639